The judge, addressing Clark, said: “ The crime for which you are now to lay down your life, was perpetrated under circumstances which utterly forbid you to hope for any modification or remission of the punishment which we aré now to denounce against you. The person whom you slew was a public officer, engaged in preserving the peace, which you, in your drunken madness, were disturbing. He had been guilty of no offense toward you; but in his deportment had been, in an eminent degree, mild, considerate and forbearing, insomuch that, instead of'following the harsher advice of his colleague to arrest the offenders at once, he actually perilled his life, that he might conduct them out of harm’s way. And it was owing to you, and to the indulgence of your brutal passions, that his effort thus to save your companion, resulted in the loss of his life. The deadly assault which you made upon him was not only unprovoked by him, but was conducted by you with a cruelty beyond measure revolting; for it was after he had been rendered, *276by your first blow, powerless to resist you, that you returned to his prostrate body, and repeated your violent blows upon it until driven off by the clamors of the neighborhood. And even after you had fully perpetrated your crime, and left your lifeless victim weltering in his blood, you boasted of what you had done. - It is under these circumstances that I admonish you that you have ho hope of pardon, except in your God; and to him I bid you turn in your extremity, that, by improving the brief time that will be left to you, you may prepare yourself to meet the judgment which He is to pronounce upon you. The sentence of the court is, that on Friday, the 21st day of November next, you be hung by your neck until you be dead, and may God have mercy upon you.”
At the conclusion of the sentence, the prisoner said: “Well, sir, I don’t care half as much about being hanged, as you do about a bad breakfast, because I had no intention of killing the man when I struck him.”
The sheriff and one of the officers of the court then taking a stand on each side of him, the cleik read to him the death warrant, which was signed by the presiding judge and the two aldermen.